Cite as: 578 U. S. ____ (2016)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
        SHAWN PATRICK LYNCH v. ARIZONA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF ARIZONA

              No. 15–8366. Decided May 31, 2016


  PER CURIAM.
  Under Simmons v. South Carolina, 512 U.S. 154 (1994),
and its progeny, “where a capital defendant’s future dan-
gerousness is at issue, and the only sentencing alternative
to death available to the jury is life imprisonment without
possibility of parole,” the Due Process Clause “entitles the
defendant ‘to inform the jury of [his] parole ineligibility,
either by a jury instruction or in arguments by counsel.’ ”
Shafer v. South Carolina, 532 U.S. 36, 39 (2001) (quoting
Ramdass v. Angelone, 530 U.S. 156, 165 (2000) (plurality
opinion)). In the decision below, the Arizona Supreme
Court found that the State had put petitioner Shawn
Patrick Lynch’s future dangerousness at issue during his
capital sentencing proceeding and acknowledged that
Lynch’s only alternative sentence to death was life impris-
onment without parole. 238 Ariz. 84, 103, 357 P.3d 119,
138 (2015). But the court nonetheless concluded that
Lynch had no right to inform the jury of his parole ineligi-
bility. Ibid. The judgment is reversed.
  A jury convicted Lynch of first-degree murder, kidnap-
ping, armed robbery, and burglary for the 2001 killing of
James Panzarella. The State sought the death penalty.
Before Lynch’s penalty phase trial began, Arizona moved
to prevent his counsel from informing the jury that the
only alternative sentence to death was life without the
possibility of parole. App. K to Pet. for Cert. The court
granted the motion.
  Lynch’s first penalty phase jury failed to reach a unan-
imous verdict. A second jury was convened and sentenced
2                    LYNCH v. ARIZONA

                         Per Curiam

Lynch to death. On appeal, the Arizona Supreme Court
vacated the sentence because the jury instructions im-
properly described Arizona law. The court did not address
Lynch’s alternative argument that the trial court had
violated Simmons. On remand, a third penalty phase jury
sentenced Lynch to death.
   The Arizona Supreme Court affirmed, this time consid-
ering and rejecting Lynch’s Simmons claim. The court
agreed that, during the third penalty phase, “[t]he State
suggested . . . that Lynch could be dangerous.” 238 Ariz.,
at 103, 357 P. 3d, at 138. The court also recognized that
Lynch was parole ineligible: Under Arizona law, “parole is
available only to individuals who committed a felony
before January 1, 1994,” and Lynch committed his crimes
in 2001.      Ibid. (citing Ariz. Rev. Stat. Ann. §41–
1604.09(I)). Nevertheless, while “[a]n instruction that
parole is not currently available would be correct,” the
court held that “the failure to give the Simmons instruc-
tion was not error.” 238 Ariz., at 103, 357 P.3d, at 138.
   That conclusion conflicts with this Court’s precedents.
In Simmons, as here, a capital defendant was ineligible for
parole under state law. 512 U.S., at 156 (plurality opin-
ion). During the penalty phase, the State argued that the
jurors should consider the defendant’s future dangerous-
ness when determining the proper punishment. Id., at
157. But the trial court refused to permit defense counsel
to tell the jury that the only alternative sentence to death
was life without parole. Id., at 157, 160. The Court re-
versed, reasoning that due process entitled the defendant
to rebut the prosecution’s argument that he posed a future
danger by informing his sentencing jury that he is parole
ineligible. Id., at 161–162; id., at 178 (O’Connor, J., con-
curring in judgment). The Court’s opinions reiterated that
holding in Ramdass, Shafer, and Kelly v. South Carolina,
534 U.S. 246 (2002).
   The Arizona Supreme Court thought Arizona’s sentenc-
                 Cite as: 578 U. S. ____ (2016)            3

                          Per Curiam

ing law sufficiently different from the others this Court
had considered that Simmons did not apply. It relied on
the fact that, under state law, Lynch could have received a
life sentence that would have made him eligible for “re-
lease” after 25 years. 238 Ariz., at 103–104, 357 P. 3d, at
138–139; §13–751(A). But under state law, the only kind
of release for which Lynch would have been eligible—as
the State does not contest—is executive clemency. See
Pet. for Cert. 22; 238 Ariz., at 103–104, 357 P.3d, at 138–
139. And Simmons expressly rejected the argument that
the possibility of clemency diminishes a capital defend-
ant’s right to inform a jury of his parole ineligibility.
There, South Carolina had argued that the defendant need
not be allowed to present this information to the jury
“because future exigencies,” including “commutation [and]
clemency,” could one day “allow [him] to be released into
society.” 512 U.S., at 166 (plurality opinion). The Court
disagreed: “To the extent that the State opposes even a
simple parole-ineligibility instruction because of hypothet-
ical future developments, the argument has little force.”
Ibid.; id., at 177 (opinion of O’Connor, J.) (explaining that
the defendant had a right “to bring his parole ineligibility
to the jury’s attention” and that the State could respond
with “truthful information regarding the availability of
commutation, pardon, and the like”).
   The State responds that Simmons “ ‘applies only to
instances where, as a legal matter, there is no possibility
of parole.’ ” Brief in Opposition 11 (quoting Ramdass, 530
U.S., at 169 (plurality opinion)). Notwithstanding the fact
that Arizona law currently prevents all felons who com-
mitted their offenses after 1993 from obtaining parole, 238
Ariz., at 103, 357 P.3d, at 138, Arizona reasons that
“nothing prevents the legislature from creating a parole
system in the future for which [Lynch] would have been
eligible had the court sentenced him to life with the possi-
bility of release after 25 years.” Brief in Opposition 12.
4                    LYNCH v. ARIZONA

                         Per Curiam

   This Court’s precedents also foreclose that argument.
Simmons said that the potential for future “legislative
reform” could not justify refusing a parole-ineligibility
instruction. 512 U.S., at 166 (plurality opinion). If it
were otherwise, a State could always argue that its legis-
lature might pass a law rendering the defendant parole
eligible. Accordingly, as this Court later explained, “the
dispositive fact in Simmons was that the defendant con-
clusively established his parole ineligibility under state
law at the time of his trial.” Ramdass, supra, at 171
(plurality opinion). In this case, the Arizona Supreme
Court confirmed that parole was unavailable to Lynch
under its law. Simmons and its progeny establish Lynch’s
right to inform his jury of that fact.
   The petition for writ of certiorari and the motion for
leave to proceed in forma pauperis are granted. The
judgment of the Arizona Supreme Court is reversed, and
the case is remanded for further proceedings not incon-
sistent with this opinion.
                                            It is so ordered.
                 Cite as: 578 U. S. ____ (2016)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
        SHAWN PATRICK LYNCH v. ARIZONA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF ARIZONA

              No. 15–8366. Decided May 31, 2016


   JUSTICE THOMAS, with whom JUSTICE ALITO joins,
dissenting.
   Petitioner Shawn Patrick Lynch and his co-conspirator,
Michael Sehwani, met their victim, James Panzarella, at a
Scottsdale bar on March 24, 2001. The three went back to
Panzarella’s house early the next morning. Around 5 a.m.,
Sehwani called an escort service. The escort and her
bodyguard arrived soon after. Sehwani paid her $300 with
two checks from Panzarella’s checkbook after spending an
hour with her in the bedroom. Lynch and Sehwani then
left the house with Panzarella’s credit and debit cards and
embarked on a spending spree.
   The afternoon of March 25, someone found Panzarella’s
body bound to a metal chair in his kitchen. His throat was
slit. Blood surrounded him on the tile floor. The house
was in disarray. Police discovered a hunting knife in the
bedroom. A knife was also missing from the kitchen’s
knifeblock. And there were some receipts from Lynch and
Sehwani’s spending spree.
   Police found Lynch and Sehwani at a motel two days
after the killing. They had spent the days with Panzarel-
la’s credit and debit cards buying cigarettes, matches, gas,
clothing, and Everlast shoes, renting movies at one of the
motels where they spent an afternoon, and making cash
withdrawals. When police found the pair, Sehwani wore
the Everlast shoes, and Lynch’s shoes were stained with
Panzarella’s blood. A sweater, also stained with his blood,
was in the back seat of their truck, as were Panzarella’s
car keys.
2                        LYNCH v. ARIZONA

                        THOMAS, J., dissenting

    A jury convicted Lynch of first-degree murder, kidnap-
ing, armed robbery, and burglary, and ultimately sen-
tenced him to death.* But today, the Court decides that
sentence is no good because the state trial court prohibited
the parties from telling the jury that Arizona had abol-
ished parole. Ante, at 1; see Ariz. Rev. Stat. Ann. §41–
1604.09(I) (1999). The Court holds that this limitation on
Lynch’s sentencing proceeding violated Simmons v. South
Carolina, 512 U.S. 154 (1994). Under Simmons, “[w]here
the State puts the defendant’s future dangerousness in
issue, and the only available alternative sentence to death
is life imprisonment without possibility of parole, due
process entitles the defendant to inform the capital sen-
tencing jury—by either argument or instruction—that he
is parole ineligible.” Id., at 178 (O’Connor, J., concurring
in judgment).
    Today’s summary reversal perpetuates the Court’s error
in Simmons. See Kelly v. South Carolina, 534 U.S. 246,
262 (2002) (THOMAS, J., dissenting); Shafer v. South Caro-
lina, 532 U.S. 36, 58 (2001) (THOMAS, J., dissenting). As
in Simmons, it is the “sheer depravity of [the defendant’s]
crimes, rather than any specific fear for the future, which
induced the . . . jury to conclude that the death penalty
was justice.” 512 U.S., at 181 (Scalia, J., dissenting). In
Simmons, for example, the defendant beat and raped
three elderly women—one of them his own grandmother—
before brutally killing a fourth. See ibid. The notion that
a jury’s decision to impose a death sentence “would have
been altered by information on the current state of the law
concerning parole (which could of course be amended) is
. . . farfetched,” to say the least. Id., at 184.

——————
  * Sehwani ultimately pleaded guilty to first-degree murder and theft
and received a sentence of natural life without the possibility of early
release plus one year. See 225 Ariz. 27, 33, n. 4, 234 P.3d 595, 601,
n. 4 (2010).
                 Cite as: 578 U. S. ____ (2016)            3

                    THOMAS, J., dissenting

   Worse, today’s decision imposes a magic-words require-
ment. Unlike Simmons, in which there was “no instruc-
tion at all” about the meaning of life imprisonment except
that the term should be construed according to its “ ‘[plain]
and ordinary meaning,’ ” id., at 160, 166 (plurality opin-
ion), here there was an instruction about the nature of the
alternative life sentences that the trial court could impose:
    “If your verdict is that the Defendant should be sen-
    tenced to death, he will be sentenced to death. If your
    verdict is that the Defendant should be sentenced to
    life, he will not be sentenced to death, and the court
    will sentence him to either life without the possibility
    of release until at least 25 calendar years in prison
    are served, or ‘natural life,’ which means the Defend-
    ant would never be released from prison.” App. S to
    Pet. for Cert. 18.
That instruction parallels the Arizona statute governing
Lynch’s sentencing proceedings. That statute prescribed
that defendants not sentenced to death could receive
either a life sentence with the possibility of early release
or a “natural life” sentence: “If the court does not sentence
the defendant to natural life, the defendant shall not be
released on any basis until the completion of the service of
twenty-five calendar years,” but a defendant sentenced to
“natural life” will “not be released on any basis for the
remainder of the defendant’s natural life.” Ariz. Rev. Stat.
Ann. §13–703(A) (2001).
  Even though the trial court’s instruction was a correct
recitation of Arizona law, the Court holds that Simmons
requires more. The Court laments that (at least for now)
Arizona’s only form of early release in Arizona is executive
clemency. Ante, at 3. So the Court demands that the
Arizona instruction specify that “the possibility of release”
does not (at least for now) include parole. Due process, the
Court holds, requires the court to tell the jury that if a
4                    LYNCH v. ARIZONA

                     THOMAS, J., dissenting

defendant sentenced to life with the possibility of early
release in 25 years were to seek early release today, he
would be ineligible for parole under Arizona law. Ante, at
3–4. Nonsense. The Due Process Clause does not compel
such “micromanage[ment of] state sentencing proceed-
ings.” Shafer, supra, at 58 (THOMAS, J., dissenting).
  Today’s decision—issued without full briefing and ar-
gument and based on Simmons, a fractured decision of
this Court that did not produce a majority opinion—is a
remarkably aggressive use of our power to review the
States’ highest courts. The trial court accurately told the
jury that Lynch could receive a life sentence with or with-
out the possibility of early release, and that should suffice.
  I respectfully dissent.